Case 2:19-cv-00851-SPC-MRM Document 77 Filed 06/15/21 Page 1 of 2 PageID 4614




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

 GULFSIDE, INC.,

              Plaintiff,

 v.                                               Case No: 2:19-cv-851-SPC-MRM

 LEXINGTON INSURANCE
 COMPANY,

               Defendant.
                                           /

                                         ORDER1

        This matter comes before the Court on sua sponte review of the file. Both

 parties have moved for summary judgment (Doc. 64; Doc. 66), and the trial is

 set for the September 2021 term (Doc. 20). To ensure enough time for the Court

 to address the pending dispositive motions (given its calendar) and for the

 parties to prepare for trial (if necessary), the Court extends the trial term one

 month and suspends the other pretrial deadlines until further order.

        Accordingly, it is now

        ORDERED:




 1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
 hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
 or the services or products they provide, nor does it have any agreements with them. The
 Court is also not responsible for a hyperlink’s availability and functionality, and a failed
 hyperlink does not affect this Order.
Case 2:19-cv-00851-SPC-MRM Document 77 Filed 06/15/21 Page 2 of 2 PageID 4615




        The trial term in the above-captioned case is set for October 2021 and

 all remaining pretrial deadlines are suspended until further Court order.

      DONE and ORDERED in Fort Myers, Florida on June 15, 2021.




 Copies: All Parties of Record




                                       2
